PER CURIAM
Defendant appeals the sentence imposed on his conviction for criminal mischief in the first degree. ORS 164.365. At trial, he objected to the imposition of restitution because the trial court failed to consider defendant’s ability to pay. He assigns error to the sentence of restitution. The state concedes that the trial court erred in imposing restitution, because it failed to consider defendant’s ability to pay. ORS 137.106(2)(b). We accept the concession and remand for resentencing.
Convictions affirmed; remanded for resentencing.